Title: To George Washington from James McHenry, 11 March 1796
From: McHenry, James
To: Washington, George


          
            Sir.
            War office 11 March 1796.
          
          A treaty of peace between the United States and the Regency of Algiers being completed gives operation and effect to the 9th section of the “act to provide a naval armament” which section, enacts “that if a peace shall take place between the United States and the Regency of Algiers that no farther proceedings be had under this act.”
          As this event produces a virtual repeal of that act, it becomes from henceforward illegal to create by new orders or measures any new expenditure of money not essential to and required for the fulfilment of contracts made and entered into before this event.
          It appears also to be within the meaning of the proviso that all orders respecting the building of the Frigates, procuring materials for them, or preparing materials already obtained which can be suspended without intrenching upon any actual contract or engagement should be forthwith suspended.
          Under this view of the act it is important to know the intention of Congress on this subject as soon as possible. I would submit therefore whether some communication to Congress may not be proper that would bring it before them and hasten a decision. With the greatest respect I have the honour to be Sir your Excellency most obt
          
            James McHenry
          
        